     Case 2:17-cv-00595-ALB-SMD Document 154 Filed 08/14/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION


KA’TORIA GRAY,                         )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )          CASE NO. 2:17-cv-595-ALB
                                       )
KOCH FOODS, INC., et al.,              )
                                       )
            Defendants.                )


                                      ORDER

       This matter comes before the Court on Defendants Birchfield and

McDickinson’s Motion to Amend Scheduling Order to Extend Trial Dates. (Doc.

101). Upon consideration, the motion is GRANTED, and the scheduling orders

in this matter are amended as follows.

       SECTION 1: Trial and Pretrial Dates. A pretrial conference is scheduled
for September 3, 2020, at 3:30 p.m. in Courtroom 2E, the Frank M. Johnson, Jr. U.
S. Courthouse, Montgomery, Alabama. The parties are DIRECTED to jointly
prepare a proposed pretrial order, and the plaintiff shall ensure that the original of
the proposed pretrial order is received by the court on or before August 27, 2020,
by transmitting an electronic copy of the proposed pretrial order to the court as an
attachment to an email message sent to propord_brasher@almd.uscourts.gov. For
this purpose, the electronic copy should be in Word format and not in Adobe Acrobat
PDF format. A sample pretrial order can be found on the Court’s website.
http://www.almd.uscourts.gov/about/rules-orders-and-procedures.

    This cause is set for jury selection and trial during the term of court
commencing on October 19, 2020, at 10:00 a.m. in Montgomery, Alabama.
     Case 2:17-cv-00595-ALB-SMD Document 154 Filed 08/14/19 Page 2 of 3




       Trial Witness Lists. No later than August 27, 2020, each party shall,
pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
file a list of all its witnesses and provide to all other parties the addresses and
telephone numbers of all witnesses, except witnesses to be used solely for
impeachment purposes, separately identifying those whom the party expects to
present and those whom the party may call if the need arises. The witness list should
include the names of any witnesses required to be disclosed under Section 8. Unless
specifically agreed between the parties or allowed by the court for good cause
shown, the parties shall be precluded from calling any witness not so identified.
Objections to any witness identified must be filed no later than September 10, 2020
before the trial date and shall set out the grounds and legal authority. The offering
party shall file a written response to objections no later than September 17, 2020.

       Deposition Designations. No later than August 27, 2020, the parties shall,
pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
file deposition designations that the parties expect to use at trial. Designations must
be by page and line numbers, based on counsel’s good faith opinion that they are
relevant and admissible. Designation of entire depositions is not allowed. Adverse
parties shall within one week thereafter file deposition designations expected to be
used in response, and a party shall within three days of the designation of such
responsive parts file the designation of any part that is desired as a rebuttal thereto.
Unless specifically agreed between the parties or allowed by the court for good cause
shown, the parties shall be precluded from using any part of a deposition or other
document not so listed, with the exception of parts of depositions or documents to
be used solely for the purpose of impeachment. Except to the extent written
objections are filed September 10, 2020, each party shall be deemed to have agreed
that one of the conditions for admissibility under Rule 32 of the Federal Rules of
Civil Procedure is satisfied with respect to any such deposition and that there is no
objection to the testimony so designated. Objections shall state with particularity
the portions objected to, and the objecting party shall attach a copy of the portions
to which the objections apply. The offering party shall file a written response to
objections no later than September 17, 2020.

       Trial Exhibits. No later than August 27, 2020, the parties shall, pursuant to
the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure, file exhibit
lists and furnish opposing counsel for copying and inspecting all exhibits and
tangible evidence to be used at the trial. Proffering counsel shall have such evidence
marked for identification prior to trial. The list shall identify specifically and
separately by exhibit number each document to be offered, and general or bulk
designations are not allowed. Unless specifically agreed between the parties or
     Case 2:17-cv-00595-ALB-SMD Document 154 Filed 08/14/19 Page 3 of 3




allowed by the court for good cause shown, the parties shall be precluded from
offering such evidence not so furnished and identified, with the exception of
evidence to be used solely for the purpose of impeachment. Except to the extent
written objections are filed, the evidence shall be deemed genuine and admissible in
evidence. Objections shall be filed September 10, 2020, and shall set forth the
grounds and legal authorities. The offering party shall file a written response to the
objections no later than September 17, 2020, and shall include a pre-marked copy
of the evidence at issue.

       Voir Dire. If a jury trial: The parties shall file any requested voir dire
questions, motions in limine fully briefed, and any proposed jury instructions,
together with citations of law thereon, on or before 28 days prior to the trial date
unless said time is shortened by the court on motion of either party. Objections to
motions in limine, fully briefed, must be filed on or before 21 days before the trial
date. Trial counsel are directed to review the jury questionnaire used in this court
and to avoid any duplication of matters addressed therein in their voir dire questions.
The jury questionnaire is available on the court’s website at
http://www.almd.uscourts.gov. Click on the juror information tab on the left hand
side of the home page.

       All other nonexpired provisions of the previously entered scheduling

orders remain in effect.

DONE and ORDERED this 14th day of August 2019.



                                            /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE
